Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Miller et al (U.S. Patent Application Publication No. 2020/0099789 A1) in view of Chung et al (U.S. Patent Application Publication No. 2013/0282868 A1).

As to claim 1, Miller et al teach a method performed by a terminal of a transmission participant in a wireless communication system (figure 1, pars. 0022 & 0029, first device 101/server 103 perform the steps), the method comprising: creating a first instance for a first reception control operation, in case that a mission critical (MC) video call is established (figure 1, pars. 0022, 0024, 0027, & 0029, server 103 & MC video server 105 setup first video call); and entering a reception controller state (figure 6 pars. 0097-0098, server 103 controlling incoming video calls), wherein the reception controller state is a part of transmission participant state for the first reception control operation (figure 6 par. 0101 & 0108-0110, using the state information for the first device and second device control operation), and wherein the transmission participant in the reception controller state handles an incoming media transmission notification and a MC video user’s request to receive media transmission (figure 2, pars. 0042 & 0045, figure 5 steps, server handles requests, notifications and MC video transmission).
However, Miller et al do not teach that receiving a real time transport protocol (RTP) media; receiving, from a transmission control server, a media reception end (MRE) request message; informing that the receiving of the RTP media is being ended; requesting to discard remaining buffered RTP media packets and controlling to stop displaying; transmitting, to the transmission control server, a MRE response message; and entering a terminated state.
Chung et al teach that receiving a real time transport protocol (RTP) media; receiving, from a transmission control server, a media reception end (MRE) request message (figure 2, pars. 0027-0029, creating RTP streaming session for receiving a RTP media from content server and control signal from control manager); informing that the receiving of the RTP media is being ended; requesting to discard remaining buffered RTP media packets and controlling to stop displaying; transmitting, to the transmission control server, a MRE response message; and entering a terminated state (pars. 0005 & 0030, reference teaches about receiving a request for the RTP media is being ended and entering a terminated state).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Chang et al as stated above with the method performed by a terminal of a reception/transmission participant of Miller et al for receiving a request for the RTP media is being ended and entering a terminated state because it would have increased reliability of the terminal in the wireless communication system and also saved/improved network bandwidth for future communication.

As to claim 5, Miller et al teach that entering a pending request to receive state for a second reception control operation, in case that the transmission participant is waiting to a response to a media reception request message, and starting a first timer and initializing a first counter to 1, wherein the media reception request message can be cancelled in the pending request to receive state, even before receiving the response to the media reception request message (pars. 0091-0095, providing service to a request  based on given time period and number of uses the service).

As to claim 8, Miller et al teach that the terminal is in a pending reception release state for a second reception control operation, in case that the transmission participant is waiting for a response to a MRE request message, and wherein a second timer is running in the pending reception release state (pars. 0093-0095).

As to claim 9, Miller et al teach that the terminal is in a terminated state for a second reception control operation, deleting an instance of a state machine for the second reception control operation; and indicating to a state machine for the first reception control operation to move to a call releasing state, in case that a session is initiated as a broadcast group call (pars. 0024, 0054, 0082, 0085, reference teaches about group call and broadcasting MC video).

As to claims 10, 14, and 17-18, they are also rejected for the same reasons set forth to rejecting claims 1, 5, and 8-9 above, since claims 10, 14, and 17-18 are merely an apparatus for the method of operations defined in the claims 1, 5, and 8-9, and claims 10, 14, and 17-18 do not teach or define any new limitations than above rejected claims 1, 5, and 8-9.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being un-patentable over Miller et al (U.S. Patent Application Publication No. 2020/0099789 A1) in view of Chung et al (U.S. Patent Application Publication No. 2013/0282868 A1) as applied to claim 1 above, and further in view of Liu et al (U.S. Patent Application Publication No. 2017/0223079 A1).

As to claim 2, Miller et al teach that receiving a media transmission notification message from a transmission control server; transmitting a transmission control acknowledgement message, in case that the media transmission notification message indicates that an acknowledgement is required: providing a media transmission notification to a user (figure 6, pars. 0108-0113, server providing a media transmission notification by establishing session) and remaining in the reception controller state (figure 6, pars. 0113-0114).
However, Miller et al do not teach that storing a user ID and a synchronization source (SSRC) of a user transmitting a media, wherein the transmission control acknowledgement message includes a message type field set to indicate a media transmission notification, and a source field set to indicate that the transmission participant is a source.
Liu et al teach that storing a user ID and a synchronization source (SSRC) of a user transmitting a media (see figures 3B and 3G-3H), wherein the transmission control acknowledgement message includes a message type field set to indicate a media transmission notification, and a source field set to indicate that the transmission participant is a source (pars. 0079-0080, storing user ID and SSRC and identifying message and source in the control message).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Liu et al as stated above with the method performed by a terminal of a transmission participant of Miller et al for storing user ID and SSRC and identifying message because it would have increased security of video data and improved video communication technology.

As to claim 11, it is also rejected for the same reasons set forth to rejecting claim 2 above, since claim 11 is merely an apparatus for the method of operations defined in the claim 2, and claim 11 does not teach or define any new limitations than above rejected claim 2.

Claim Objections
 Claim 3-4, 6-7, 12-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 12 are objected because the prior art of record does not disclose or teach or suggest or render obvious the steps of: transmitting a media reception request message to the transmission control server; creating a second instance for a second reception control operation; mapping the User ID and the SSRC of the user transmitting the media with the second instance; and remaining in the reception control state, wherein the media reception request message includes a reception priority field with a priority not higher than negotiated with the transmission control server, in case that a different priority than a normal priority is required, and wherein the media reception request message includes a transmission indicator field indicating a relevant call types, in case that a call type of the media reception message is a broadcast call, system call, emergency call or an imminent peril call at set forth in the dependent claims 3 and 12.

Additional References
The examiner as of general interest cites the following references.
a. 	Lee, U.S. Patent Application Publication No. 2014/0108568 A1.
Reference teaches about multimedia content sharing service.
b. 	Hirose, U.S. Patent Application Publication No. 2016/0286254 A1.
Reference teaches about processing video data.
c. 	Kolati et al, U.S. Patent Application Publication No. 11,368,507 B2.
Reference teaches about controlling video reception.

Content Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            October 19, 2022